Case 20-32021 Document 903-3 Filed in TXSB on 12/22/20 Page 1 of 11
                        EXHIBIT "C"
Case 20-32021 Document 903-3 Filed in TXSB on 12/22/20 Page 2 of 11
Case 20-32021 Document 903-3 Filed in TXSB on 12/22/20 Page 3 of 11
Case 20-32021 Document 903-3 Filed in TXSB on 12/22/20 Page 4 of 11
Case 20-32021 Document 903-3 Filed in TXSB on 12/22/20 Page 5 of 11
Case 20-32021 Document 903-3 Filed in TXSB on 12/22/20 Page 6 of 11
Case 20-32021 Document 903-3 Filed in TXSB on 12/22/20 Page 7 of 11
Case 20-32021 Document 903-3 Filed in TXSB on 12/22/20 Page 8 of 11
Case 20-32021 Document 903-3 Filed in TXSB on 12/22/20 Page 9 of 11
Case 20-32021 Document 903-3 Filed in TXSB on 12/22/20 Page 10 of 11
Case 20-32021 Document 903-3 Filed in TXSB on 12/22/20 Page 11 of 11
